DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election with traverse of Group I corresponding to claims 1-11 in the reply on 06/03/2022 is acknowledged.  The traversal is that Applicant considers the element "spacer layer" recited in claim 1 as a special technical feature, since this feature is not known or disclosed in Schulz et al., and thus provides a contribution over the prior art. 
	The traversal is not persuasive. 
	As outlined in the Requirement for Restriction/Election dated on 04/15/2022, SCHULZ teaches a spacer layer (see the CuPC layer, which has a capability of spacing function between the MoO3 layer and the Au layer) (see the layer stack in the middle in Fig. 4), wherein the spacer layer is between the hole transporting layer (see the MoO3 layer, which has a capability of transporting hole function) and the back contact (see Au) (see the layer stack in the middle in Fig. 4).  The special technical feature linking the Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists.
	Therefore, the restriction requirement is still deemed proper and is made FINAL.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups, there being no allowable generic or linking claim.  Applicants timely traversed the restriction (election) requirement in the reply filed on 06/03/2022.
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHULZ (High-Work-Function Molybdenum Oxide Hole Extraction Contacts in Hybrid Organic−Inorganic Perovskite Solar Cells).
	Regarding claim 1, SCHULZ teaches an optoelectronic and/or photovoltaic or photoelectrochemical device (see the perovskite solar cell) (see the layer stack in the middle in Fig. 4) comprising a conductive support layer (see the FTO/glass), n-type semiconductor (see TiO2), a sensitizer or light- absorber layer (see the methylammonium lead iodide (MAPbI3) layer), a hole transporting layer (see the MoO3 layer, which has a capability of transporting hole function; see Table 1, MoO3/CuPc/Au is a hole Extraction layer), a spacer layer (see the CuPc layer, which has a capability of spacing function between the MoO3 layer and the Au layer) and a back contact (see Au), wherein the n-type semiconductor is in contact with the sensitizer or light-absorber layer (see the layer stack in the middle in Fig. 4), the sensitizer or light-absorber layer comprises a perovskite or metal halide perovskite material (see the methylammonium lead iodide (MAPbI3) layer), the hole transporting layer is in direct contact with the sensitizer or light-absorber layer (see the layer stack in the middle in Fig. 4) and comprises an inorganic hole transporting material or inorganic p-type semiconductor (see the MoO3 layer), the spacer layer (see the CuPc layer) is between the hole transporting layer and the back contact (see the layer stack in the middle in Fig. 4) and comprises a material being different from the inorganic hole transporting material and the material of the back contact (see the discussion above and the layer stack in the middle in Fig. 4).


	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	SCHULZ teaches the spacer layer comprises a material selected reduced graphene oxide, graphene oxide, graphene, Ni, Co, Cr, Al2O3, Cu, C (carbon), ZrO2, SiO2, SiC, Si3N4, Ca3(PO4)2, insulating polymers selected from polymethyl methacrylate (PMMA), polycarbonate polymers, and boron nitride (BN) (see the Cu in the CuPc layer).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	SCHULZ teaches the n-type semiconductor comprises a metal oxide layer (see TiO2 layer in the layer stack in the middle in Fig. 4).  


	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	SCHULZ teaches the n-type semiconductor comprises metal oxide particles selected from Si, TiO2, SnO2, ZnO, Zn2SnO4, Nb2O5, WO3, BaTiO3 or SrTiO3 or any combination thereof (see TiO2).  

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	SCHULZ teaches the hole transporting layer comprises one or more inorganic hole transporting materials or inorganic p-type semiconductors selected from NiO, CuO, CuSCN, CuI, CuGaO2, CuCrO2, CuAlO2, CsSnI3, MoO3 or WO3 or any combination thereof (see the MoO3 layer).  


	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	SCHULZ teaches the conductive support layer comprises a conductive material selected from indium tin oxide (ITO) film substrate, fluorine-doped tin oxide (FTO), film substrate, ZnO-Ga2O3 film substrate, ZnO- A1203 film substrate, tin-based oxides film substrate, antimony doped tin oxide (ATO), SrGeO3 or zinc oxide (see the FTO).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	SCHULZ teaches the back contact comprises a material selected from a metal being selected from Pt, Au, Ni, Cu, Ag, In, Ru, Pd, Rh, Ir, or Os, from porous carbon or from conductive polymers or a combination thereof (see Au).  


	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	SCHULZ teaches the organic-inorganic perovskite or metal halide perovskite is selected from a perovskite structures according to any one of formulae (I), (Ia) , (Ib), (Ic), (Id), (Ie), (If) and/or (Ig) below:   AA'MX4 (I) AMX3 (Ia) AA'N2/3X4 (Ib) AN2/3X3 (Ic) BN2/3X4 (Id) BMX4 (Ie) (Ai)mAA'MX3 (If) (Ai)mAMX3 (Ig) wherein, - A and A' are organic, monovalent cations being independently selected from primary, secondary, tertiary or quaternary organic ammonium compounds, including N-containing heterorings and ring systems, A and A' having independently from 1 to 60 carbons and 1 to 20 heteroatoms; - Ai is an inorganic cation selected from Cs+, Rb+, K+ and m is an integer from 1 to 3, each Ai if m >1 being different; - B is an organic, bivalent cation selected from primary, secondary, tertiary or quaternary organic ammonium compounds having from 1 to 60 carbons and 2-20 heteroatoms and having two positively charged nitrogen atoms; - M is selected from Cu2+, Ni2+, Co2+, Fe2+, Mn2+, Cr2+, Pd2+, Cd2+ Ge2+, Sn2+, Pb2+, Eu2+ Yb2+ [SniPb(1-i>]+, [SnjGe(1-j) ]+, and [PbkGe(1-k) ]+, i, j and k being a number between 0.0 and 1.0; - N is selected from the group of Bi3+ and Sb3+; and, - X are independently selected from Cl-, Br, I-, NCS-, CN-, NCO-, from [I(3-m)Clm]-, [I(3-n)Brn]-, [Br(3-u)Clu]-, m, n u being a number between 0.0 and 3.0, and from a combination of two anions selected from Cl-, Br, I- (see the methylammonium lead iodide (MAPbI3), which is AMX3).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	SCHULZ teaches said device is selected from an organic solar cell, a solid state solar cell, from a p-n heterojunction, a phototransistor or OLED (organic light-emitting diode) (see the perovskite solar cell, which is a solid state solar cell).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SCHULZ (High-Work-Function Molybdenum Oxide Hole Extraction Contacts in Hybrid Organic−Inorganic Perovskite Solar Cells) as applied to claim 1 above, further in view of SNAITH (US 20150136232 A1) and SUGIMURA (US 20160365525 A1).
	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the n-type semiconductor comprises a metal oxide layer being a compact layer onto which a mesoporous metal oxide layer being a scaffold structure for the organic-inorganic perovskite or metal halide perovskite material is provided”, SCHULZ teaches the n-type semiconductor comprises a metal oxide layer (see the rejection of claim 1), but does not explicitly disclose the claimed feature.  However, SNAITH discloses a perovskite solar cell, wherein Fig. 1 shows compact TiO2 layer/mesoporous TiO2 layer are used as an electron transport layer (see Fig. 1).  And, SUGIMURA discloses the perovskite solar cell, wherein the porous titanium oxide layer, together with the closely packed titanium oxide layer, provides the electron acceptor layer, and incorporation of organic-inorganic hybrid crystals (perovskite-type crystal) and a hole transport agent into pores of the porous layer causes the surface area of the interface between the organic-inorganic hybrid crystal layer and the hole transport layer to increase, thereby effectively increasing the amount of electrons generated [0038].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the compact TiO2 layer/mesoporous TiO2 layer for the electron transport layer in the device of SCHULZ as taught by SNAITH and SUGIMURA, because the compact TiO2 layer/mesoporous TiO2 layer increases the surface area and effectively increases the amount of electrons generated.  Therefore, modified SCHULZ teaches the n-type semiconductor comprises a metal oxide layer being a compact layer (see the compact TiO2 layer) onto which a mesoporous metal oxide layer (see the mesoporous TiO2 layer) being a scaffold structure for the organic-inorganic perovskite or metal halide perovskite material is provided (see the discussion above and Fig. 1 of SNAITH).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SCHULZ (High-Work-Function Molybdenum Oxide Hole Extraction Contacts in Hybrid Organic−Inorganic Perovskite Solar Cells) as applied to claim 1 above, further in view of TABET (US 20170324053 A1) and LI (US 20070068571 A1).
	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the hole transporting layer comprises a film free of pinholes and having a thickness from 40 to 70 nm”, SCHULZ discloses the hole transporting layer, but does not explicitly disclose the claimed feature.  However, TABET discloses a perovskite solar cell, wherein an inorganic hole transport material must be found that desirably provides high carrier mobility and a defect-free interface with the absorbing layer to minimize carrier recombination [0004].  And LI discloses when defects such as pinholes, incorporated ultra-thin film coverage are common [0023].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the MoO3 layer so as to be free of defect, pinholes, in the device of SCHULZ as taught by TABET and LI, because the defect-free interface with the absorbing layer minimizes carrier recombination and it would have been obvious to choose the pinholes from a finite number of identified, predictable solutions for the defect.  Regarding the claimed “a thickness from 40 to 70 nm”, one of ordinary skill in the art would appreciate that thinner film increases the number of pinholes and thicker film increases the fabrication cost.  As the fabrication cost and the number of pinholes are variables that can be modified by adjusting said thickness of the hole transporting layer, the precise coating thickness would have been considered a result effective variable by one having ordinary skill in the art.  As such, without showing unexpected results, the claimed thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the thickness of the hole transporting layer in the apparatus of SCHULZ to obtain the desired balance between the fabrication cost and the amount of pinholes (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726